DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments filed in the reply on August 23, 2021 were received and fully considered. Claim 2 was amended. Claims 10-27 are new. The current action is FINAL. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 10-20, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (US PG Pub. No. 2009/0024009 A1) (hereinafter “Freeman”).
With respect to claim 10, Freeman teaches a sensor module (abstract “body fluid sensing device”; see Figs. 80-81) comprising: a main housing defining an analysis zone within the main housing (analytical region 743 in Figs. 80-81), the analysis zone being fluidly accessible through a sampling end of the main housing (analytical region 743 allows for receiving blood sample from distal end as depicted in Figs. 80-81); a skin piercing member mounted within the main housing (par.0382 “lancet 183”), the skin piercing member being movable relative to the main housing between a retracted position and an extended position (par.0382 “lancet 183 is driven forward during a lancing cycle”), the skin piercing member extending through the sampling end of the main housing when disposed in the extended position and being fully disposed within the main housing when disposed in the retracted position (lancet 183 is fully disposed 
However, Freeman does not explicitly teach first and second electrodes positioned at the analysis zone, at least one of the electrodes including analyte sensing chemistry.
In another embodiment, Freeman teaches first and second electrodes positioned at the analysis zone, at least one of the electrodes including analyte sensing chemistry (par.0245 “analytical region 428 can include chemical means of analyzing the blood sample”; par.0373 “The sampling module belt 708 has a plurality of sampling modules 709 connected in series by a sheet of flexible polymer 727. The sampling module belt 708 shown in FIG. 77 is formed from a plurality of sampling module body portions 731 that are disposed laterally adjacent each other and connected and sealed by a single sheet of flexible polymer 727. The flexible polymer sheet 727 can optionally have sensor contacts 725, flexible electrical conductors 732, sample sensors 733 or any combination of these elements formed on the inside surface 734 of the flexible polymer sheet 727. These electrical, optical or chemical elements can be formed by a variety of methods including vapor deposition and the like”).
	Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) at the time of invention to modify Freeman’s embodiment as depicted in Figs. 80-81 to include first and second electrodes positioned in analytical 
	With respect to claim 10, Freeman teaches the skin piercing member extends along a length of the main housing (lancet 183, though not depicted, is understood to extend along main housing 731; see Figs. 80-81), wherein the main housing includes a major surface that also extends along the length (major lateral surface extends along the length of the main housing 731; see Figs. 80-81), and wherein the seal also extends along the major surface of the main housing (distal fracturable seal, not depicted, is understood to extend along  the major surface of the main housing 731; see par.0382; Figs. 80-81).
	With respect to claim 11, Freeman teaches the sampling end of the main housing extends transverse to the major surface (see Figs. 80-81).
	With respect to claim 12, Freeman does not explicitly teach the major surface is a first major surface; and wherein the seal also extends over a second major surface that is parallel to the first major surface. However, this would be obvious to PHOSITA at the time of invention since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	With respect to claim 13, Freeman teaches a slide member carried by the main housing, the slide member being coupled to the skin piercing member so that movement of the slide member translates into movement of the skin piercing member (par.0133 “lancet assembly can be slid into the driver assembly from the side perpendicular to the direction of the lancet’s advancement and retraction”).

	With respect to claim 15, Freeman teaches the seal includes polymeric tape (par.0373 “sealed by a single sheet of flexible polymer”).
	With respect to claim 16, Freeman does not teach the seal includes a metal tape. However, this would be obvious to PHOSITA at the time of invention as a simple substitution, i.e. replacing polymeric tape with metal tape only requires routine skill in the art. Furthermore, seal that include metal tape are widely known in analyte sensing techniques and devices.
	With respect to claim 17, Freeman does not explicitly teach the seal is adhesively bonded to an exterior of the main housing. However, this would be obvious to PHOSITA at the time of invention as a simple substitution, i.e. the manner in which the seal is bonded to the exterior of the main housing requires routine skill in the art. Furthermore, seal that is adhesively bonded to exterior of a main housing is widely known in analyte sensing techniques and devices.
	With respect to claim 18, Freeman teaches the sampling end of the main housing defines a funnel structure so that the seal extends over the funnel structure (distal funnel structure in which it is understood that distal fracturable seal extends over the funnel structure; see Figs. 80-81).
	With respect to claim 19, Freeman teaches the funnel structure has an oblong transverse cross-dimensional shape (see Figs. 80-81).

	With respect to claim 27, Freeman teaches a working electrode carried by the main housing (sensor contacts 725 are carried by main housing; see Figs. 78-81), the working electrode being fluidly accessible from the sampling end of the main housing (sensor contacts 725 are in fluid communication with obtained blood sample).

Claims 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman in view of Blekher et al. (US PG Pub. No. 2009/0308184 A1) (hereinafter “Blekher”).
With respect to claims 21-23, Freeman teaches a sensor module as established above.
However, Freeman does not teach the limitations further recited in claims 21-23.
Regarding claim 21, Blekher teaches the sampling end also includes a capillary flow enhancer in fluid communication with the funnel structure, the capillary flow enhancer including a slot defined in the sampling end, the slot extending outwardly from the funnel structure (par.0095 “Preferably, funnel-shaped recess 3222 includes a plurality of capillary channels 3224 defined within the lower portion 3220 of the stopper 320.  Capillary channels 3224 are provided at equal intervals around the circumference of the funnel-shaped recess 3222 and are provided to break the surface tension and enhance the capillary flow of a blood or specimen sample being transferred from the internal cavity 240 of the collection tube 20 to a probe assembly 40 (shown in FIGS. 12 and 13) of a testing instrument”; see also Fig. 8).
Regarding claim 22, Blekher teaches the capillary flow enhancer is one of a plurality of capillary flow enhancers (par.0095 “Preferably, funnel-shaped recess 3222 a plurality of capillary channels 3224 defined within the lower portion 3220 of the stopper 320.  Capillary channels 3224 are provided at equal intervals around the circumference of the funnel-shaped recess 3222 and are provided to break the surface tension and enhance the capillary flow of a blood or specimen sample being transferred from the internal cavity 240 of the collection tube 20 to a probe assembly 40 (shown in FIGS. 12 and 13) of a testing instrument”; see also Fig. 8).
Regarding claim 23, Blekher teaches the capillary flow enhancers project outwardly from opposite sides of the funnel structure (see Fig. 8; par.0095).
	Therefore, it would have been prima facie obvious to PHOSITA at the time of invention to modify Freeman to incorporate capillary flow enhancers in the manner recited in order to enhance the capillary flow of a blood sample, as evidence by Blekher. Furthermore, Freeman and Blekher both relate to the same narrow field of endeavor (blood collection devices), thereby providing PHOSITA with added motivation to combine the references and arrive at the claimed invention.
	With respect to claim 24, Freeman teaches a working electrode carried by the main housing and disposed in the analysis zone, the working electrode being fluidly accessible from the sampling end of the main housing (par.0371 “sensor contacts 725” are understood to be carried by the main housing 731 and in fluid communication with the blood sample; see Figs. 78-81).
	With respect to claim 25, Freeman does not explicitly teach the working electrode extends (sensor contacts 725 as depicted in Fig. 78) are perpendicular to the skin piercing member (lancet 138 is not depicted in Figs. 80-81). However, this would be obvious to PHOSITA at the time of invention since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	With respect to claim 26, Freeman in view of Blekher does not explicitly teach the working electrode (sensor contacts 725 in Freeman’s Fig. 78) extends parallel to the In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments filed with respect to the claim objections raised in the previous office action were persuasive in view of amendment. Therefore, the previous claim objections are withdrawn.
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see prior art section above for more detail.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791